BIJUR, J.
Plaintiff visited defendant’s store, and was shown a secondhand and worn set of furniture, which she purchased for $60, paying $5 down as a deposit. She says that the defendant’s salesman assured her that the furniture had been purchased in France some 30 years before by the defendant for $550. Subsequently it appears that *6this set of furniture had by mistake been sold to some one else, and plaintiff, refusing all offers of substitution, sued for her damages, alleging them to be the difference between the contract price and the value of the set of furniture on the day of purchase.
She offered no proof of value, other than the alleged conversation had with defendant’s salesman above referred to. On the other hand, the defendant, by overwhelming testimony proved that the furniture was merely a set of ordinary stock furniture, purchased by the defendant in this city some 20 years ago for $145, and that it was capable of daily duplication here. Men fully qualified to express an opinion placed its value at from $45 to $60. The judgment is so manifestly excessive (Willets v. Curth, 102 App. Div. 616, 92 N. Y. Supp. 174) that it must be reversed, and a new trial ordered, with costs to appellant to abide the event.
Order denying motion for new trial reversed. All concur.